DLD-232                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1948
                                       ___________

                                    THOMAS WOOD,
                                               Appellant

                                             v.

                      SGT. DETWILER; OFFICER FOGELMAN;
                        OFFICER BROWN, of SCI Rockview
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-16-cv-02450)
                      District Judge: Honorable James M. Munley
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
        Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    July 11, 2019

        Before: JORDAN, GREENAWAY, JR. and NYGAARD, Circuit Judges

                             (Opinion filed August 29, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Thomas Wood appeals the District Court’s grant of summary judgment in his civil

rights action. As this appeal does not present a substantial question, we will summarily

affirm the District Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       Wood filed his suit against Sergeant Barry Detwiler, Officer Andrew Fogelman,

and Officer Joshua Brown (collectively, “Defendants”) for an incident that occurred

while Wood was an inmate housed at the State Correctional Institution at Rockview.

Wood alleged that another inmate, Solomon Carter, made threats on December 8, 2014,

which Defendants “blatantly ignored.” Am. Compl. 2. Carter later attacked Wood with a

razor blade. Wood alleged that Defendants watched the attack take place for several

minutes before intervening. Wood maintained that Defendants “knew of the serious risk

that inmate Carter posed to [Wood]” and, as a result, Wood had a claim for failure to

protect. Am. Compl. 3.

       Defendants moved for summary judgment, arguing that Wood failed to

administratively exhaust his claims1 and failed to meet his burden of proving an Eighth

Amendment violation for failure to protect. In granting summary judgment, the District

Court first found that, while Wood pursued administrative relief through all levels of the

internal prison grievance system, he failed to properly exhaust his claims because he did

not identify Defendants in any grievance documents—despite being made aware of



1
  The Prison Litigation Reform Act requires an inmate to exhaust “such administrative
remedies as are available” before bringing suit under 42 U.S.C. § 1983 to challenge
prison conditions. Ross v. Blake, 136 S. Ct. 1850, 1854–55 (2016) (quoting 42 U.S.C. §
1997e(a)).

                                             2
Defendants’ names during the grievance process.2 Alternatively, the District Court held

that, even if Wood had exhausted his administrative remedies, Defendants were still

entitled to summary judgment because Wood failed to offer evidence to support his

Eighth Amendment claims. Specifically, the District Court found that the declarations

Defendants had entered into the summary judgment record—which stated they had no

information or knowledge that Carter posed a danger to Wood—were not disputed by any

evidence put forth by Wood. As to a failure to intervene, the District Court noted that the

undisputed evidence in the record—specifically, video of the incident and the

declarations of Defendants—demonstrated that the Defendants responded immediately to

the altercation. Consequently, the District Court held that there was no genuine issue of

material fact for trial. Wood timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

ruling on a motion for summary judgment de novo. Barefoot Architect, Inc. v. Bunge,

632 F.3d 822, 826 (3d Cir. 2011). Summary judgment is proper when, viewing the

evidence in the light most favorable to the nonmoving party and drawing all inferences in

favor of that party, there is no genuine dispute as to any material fact and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Kaucher v. County

of Bucks, 455 F.3d 418, 422–23 (3d Cir. 2006). A party opposing summary judgment


2
 In Pennsylvania, inmate grievances are handled according to the Department of
Corrections’ Inmate Grievance System Policy DC-ADM 804. See Dkt. #68-1. This
policy, among other things, requires grievances to “include the date, approximate time,
and location of the event(s) that gave rise to the grievance,” and to “identify individuals
directly involved in the event(s).” DC-ADM 804 § 1(A)(11).

                                              3
must cite to specific materials in the record that demonstrate the existence of a disputed

issue of material fact. Fed. R. Civ. P. 56(c)(1)(A). Summary judgment must be granted

against a party who fails to establish the existence of an essential element to that party’s

case, if that party will bear the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S.
317, 322–23 (1986).

       In this case, Defendants are entitled to summary judgment because Wood failed to

offer evidence supporting the essential elements to his Eighth Amendment claims.3 In

order to survive summary judgment on his failure to protect claim, Wood needed to point

to evidence in the summary judgment record showing that: “(1) he was incarcerated

under conditions posing a substantial risk of serious harm, (2) the official was

deliberately indifferent to that substantial risk to his health and safety, and (3) the

official’s deliberate indifference caused him harm.” Bistrian v. Levi, 696 F.3d 352, 367

(3d Cir. 2012); see also Hamilton v. Leavy, 117 F.3d 742, 746 (3d Cir. 1997). The first

element sets out an objective inquiry: whether the official “knowingly and unreasonably

disregarded an objectively intolerable risk of harm.” Beers-Capitol v. Whetzel, 256 F.3d
3
  Because we agree with the District Court on this point, we need not decide whether the
District Court correctly ruled that Wood failed to exhaust his claims. Here, the identity
of Defendants was known throughout the grievance procedure; thus, Wood’s failure to
name them in his grievances is not dispositive as to whether he properly administratively
exhausted his claims. Cf. Spruill v. Gillis, 372 F.3d 218, 234 (3d Cir. 2004) (holding that
a prison can excuse an inmate’s failure to identify “by identifying the unidentified
persons and acknowledging that they were fairly within the compass of the prisoner’s
grievance”); see also Rinaldi v. United States, 904 F.3d 257, 271 (3d Cir. 2018)
(reaffirming that “when an inmate’s allegations have been fully examined on the merits
and at the highest level, they are, in fact, exhausted” (internal quotation marks omitted)).

                                               4
120, 132 (3d Cir. 2001) (emphasis added). The second element, “deliberate

indifference,” is a subjective standard: “the prison official-defendant must actually have

known or been aware of the excessive risk to inmate safety.” Bistrian, 696 F.3d at 367

(quoting Beers-Capitol, 256 F.3d at 125).

       Here, Wood pointed to no evidence in the summary judgment record that tended to

show that Carter presented an objectively intolerable risk of harm,4 or that Defendants

had the subjective knowledge necessary for his failure to protect claim. Indeed,

Defendants’ written declarations indicated that they had no information that Carter posed

any danger to Wood or others. Wood’s deposition testimony does not put these

declarations into dispute, and other evidence in the record tends to support Defendants’

declarations.5 Accordingly, the District Court correctly determined that Defendants were

entitled to summary judgment, as Wood failed to establish an essential element to his

failure to protect claim.6 See Bistrian, 696 F.3d at 367; Celotex Corp., 477 U.S. at 322–

23.


4
 Wood’s evidence as to this element consisted of his own deposition testimony that
Carter was “crazy” and that, after the attack, other unnamed inmates told him that Carter
should have been in a mental health unit.
5
  Wood’s own responses during the grievance process acknowledge that Defendants were
unaware that Carter posed a danger. See Dkt. 68-1 at 59 (“I made no claim that those
‘involved’ [Defendants] were the ones that knew of inmate Carter’s intentions. Of course
no one ‘had received any information’ of what inmate Carter had intended[.]”).
6
  We likewise hold that Wood failed to offer any evidence to support his allegation that
Defendants chose to stand by and watch the assault for several minutes before
intervening. See Bistrian, 696 F.3d at 371 (holding that a corrections officer who fails to
intervene in an assault may be liable if the officer had “a realistic and reasonable
opportunity to intervene” and “simply refused to do so” (quoting Smith v. Mensinger,
                                             5
      For the foregoing reasons, we will summarily affirm the District Court’s

judgment.




293 F.3d 641, 650–51 (3d Cir. 2002))). The District Court reviewed video clips of the
incident and noted the clips demonstrated there was an immediate response to the
altercation: four seconds after the attack, an officer radioed for assistance and, five
seconds after that, Fogelman and Brown intervened. The District Court also noted that
other video clips from different angles show Fogelman and Brown on the scene between
sixteen to twenty-nine seconds after the assault started, and that all three clips
demonstrated that Wood and Carter were removed from the scene less than three minutes
from when the assault began. This corroborated the declarations of Defendants, and
Wood provided no evidence to dispute this sequence of events or to show how
Defendants could have reasonably intervened sooner.
                                           6